Citation Nr: 1115155	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The Veteran had active service from July 1997 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, granted service connection for pes planus, with bilateral hallux valgus bunion deformity, and residuals of left hand fracture, and assigned noncompensable ratings, effective from August 5, 2004.

The claims were then remanded by the Board in March 2008 for additional development and to address due process concerns.  More specifically, the Board instructed the RO/Appeals Management Center (AMC) to obtain VA treatment records; make arrangements to obtain private treatment records and determine from where the Veteran received physical therapy; and to schedule the Veteran for appropriate VA examinations.  The actions directed by the Board were accomplished.

Thereafter, in a Board decision dated in July 2010, the Board granted a 30 percent rating for the Veteran's service-connected pes planus, denied the claim for an increased rating for residuals of left hand fracture, and remanded an included claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) to the RO/AMC for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has service-connected disability of such a nature and severity that he is currently prevented from engaging in all forms of substantially gainful employment consistent with his education and occupational experience.

CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, since the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

The Veteran is seeking a total rating for compensation purposes based on individual unemployability due to service-connected disability.  The Veteran asserted in his recent September 2010 VA Form 21-8940 that his service-connected disabilities first began to affect full-time employment on August 4, 2004, and that he last worked full-time as a phone technician in February 2008, noting that this full-time position covered the period of January 2007 to February 2008.  He also noted that he last held a full-time position in May 2009.  The Veteran further indicated that he had prior experience in tech support and as a laundry worker, and completed three years of college in maintenance/mechanical engineering at Thomas Edison State College.  The Veteran also had additional training in computer network design.  

He is currently service-connected for bilateral pes planus, rated 30 percent disabling from December 4, 2006, and noncompensable prior thereto; benign renal cyst, rated 20 percent disabling since August 5, 2004; left hip osteoarthritis, rated 20 percent disabling from March 25, 2008, and 10 percent prior thereto; right hip osteoarthritis, rated 20 percent disabling from March 25, 2008, and 10 percent prior thereto; DJD of the left ankle, rated 20 percent disabling from March 25, 2008, and 10 percent prior thereto; DJD of the right ankle, rated 20 percent disabling from March 25, 2008, and 10 percent prior thereto; left wrist tendonitis, rated as 10 percent disabling since August 5, 2004; chronic lumbar strain, rated 10 percent disabling since August 5, 2004; DJD of the left knee, rated 10 percent disabling since August 5, 2004; DJD of the right knee, rated 10 percent disabling since August 5, 2004; and residuals of left hand fracture, hypertension, and chronic skin rash of the hands, all rated as noncompensable.  These equate to combined evaluations for compensation purposes of 70 percent from August 5. 2004, 80 percent from December 4, 2006, and 90 percent from March 25, 2008.

The question for consideration is whether the numerous manifestations of the Veteran's service-connected disabilities now preclude his employment.  According to the Veteran's VA Form 8940, with the exception of a brief unsuccessful effort at full-time employment in May 2009, the Veteran has not been regularly employed on a full-time basis since February 1, 2008.  

At the time of VA examination in August 2004, it was noted that the Veteran was currently unemployed.  

A medical certificate from December 2004 recommends that the Veteran be separated from his then-current position as a laundry worker due to his back, hip, and foot pain.  

VA examination in November 2008 revealed that the Veteran's service-connected left hand disability had no affect on the Veteran's daily activities but reportedly reduced the Veteran's occupational productivity, which at that time was computer training through vocational rehabilitation.  The Veteran indicated that his bilateral pes planus had also reduced his productivity and efficiency as a student.  At the time of VA examination in March 2009, the Veteran reported an inability to do anything but sedentary work due to his feet.  

A January 2009 VA treatment record notes that the Veteran was currently in college for computer science and had an engineering degree.  

In a letter dated in September 2010, the Veteran explained that immediately following service, he made an effort to work at a VA medical center as a laundry worker but that VA could not accommodate his disabilities and he was ultimately disqualified.  He subsequently obtained a position as a phone technician, which was not very physically demanding.  However, the Veteran found it progressively more difficult to drive to a site and walk the short distance to where the client was located.  Finally, in February 2008, the Veteran advised his supervisor that the pain he experienced in his hips, ankles, knees, back, wrist, feet, and left hand prevented him from being able to continue in this position.  Later, the Veteran underwent vocational rehabilitation and was assigned a desk job, but was terminated due to poor production.  The Veteran explained that his poor production was the result of the Veteran not wanting to push himself to the point of increased pain.  The Veteran was currently still attending school as part of his vocational rehabilitation.  

VA orthopedic examination in September 2010 revealed that the Veteran reported that he had been working as a phone programmer until February 2008, at which time he voluntarily quit due to pain in his hips, ankles, knees, back, wrist, feet, and left hand, and has been unable to work since.  Upon the Veteran's discharge from service, the Veteran worked at the Biloxi VA hospital but for only a day or so.  He then did not work for a period of about one and a half years.  He then programmed phones for a year or so, held a desk job for 4 months in 2008, and worked for an internet company for a few months out of his home.  He had no regular jobs since August 2010.  The diagnoses were DJD of the lumbar spine of mild to moderate degree, history of radicular-type symptoms into the left leg without objective clinical support, left wrist tendonitis of the thumb, DJD of the hips of mild to moderate degree, DJD of the knees of mild to moderate degree, DJD of the ankles, and bilateral pes planus.  The examiner commented that the DJD in the hips, left hand, left wrist, lumbar spine, knees, and ankles was mild but that the Veteran had significant pes planus that was fairly stiff on examination and to passive stretching.  The examiner also commented that the Veteran was grossly obese, and that this was the Veteran's most disabling factor.  However, the examiner further stated that the Veteran's service-connected pes planus and subtalar arthritis were the most disabling factors on examination, and that taking the Veteran's physical condition, including the obesity, together with his previous training and work experience, would preclude an average person from obtaining or retaining substantial gainful employment.  The examiner went on to state that in the absence of the Veteran's severe obesity, the Veteran's musculoskeletal problems in the left hand, left wrist, the lumbosacral spine, and bilateral hips, knees, and ankles would not in themselves preclude him from sustaining gainful employment.  

VA general medical examination in September 2010 revealed an assessment of simple left renal cyst, hypertension, healed left hand fracture with residual discomfort with use and localized left hand fatigue with repeated use, and history of left hand dorsal surface dermatitis not currently present.  The examiner commented that it was unknown whether the cyst would impact the ability to work, although he did note that if it became large enough, it might.  As for the Veteran's hypertension, the examiner indicated that it was as likely as not that the Veteran's intermittent transient dizziness with arising would preclude safe occupational functioning in the field of mechanics or in any physical labor capacity, but not sedentary work.  It was also as likely as not that the Veteran's use-related hand discomforts would adversely impact his ability to effectively use tools and physical labor.  Also, even sedentary work requiring repeated hand use would be adversely affected.  

In a letter dated in October 2010, the Veteran expressed dissatisfaction with the September 2010 VA orthopedic examination and examination report.  

The Veteran's vocational rehabilitation file reflects that as of November 2010, the Veteran was in the process of taking 7 courses towards a Bachelors Degree in Information Technology that he hoped would be completed by the fall of 2011 or spring of 2012.  


II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment. Id. Marginal employment generally shall be deemed to exist when the earned annual income of the veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the ratings for the Veteran's service-connected disabilities include disabilities of the orthopedic system or from common etiology that may be combined to reach the requirement of a single disability ratable at 40 percent, and additional disability that combines to 70 percent from August 5, 2004, 80 percent from December 4, 2006, and 90 percent from March 25, 2008.  Therefore, the Veteran is eligible for consideration for a total rating for individual unemployability under 38 C.F.R. § 4.16(a) since August 5, 2004, and the remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board would further point out, however, that while the Veteran technically met the threshold requirements for a schedular TDIU as of August 5, 2004, the record reflects that he remained capable of full-time employment through February 1, 2008, and he himself recognizes this fact as he relates that this was the last day he was able to work in both his September 2010 VA Form 8940 and at the time of VA examination that same month.  Therefore, the issue is more precisely whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since February 1, 2008.  

In this regard, the Board would like to first point out that while the Veteran has reported subsequent efforts to work at a desk job for four months, and for an internet company for another four month period, there is no indication that he has been able to obtain and maintain any regular employment since February 1, 2008, and there is no evidence of recent employment.  In fact, the record currently reflects that the Veteran is attending school in hopes that he will obtain a degree that may permit him to pursue gainful activity in spite of his physical disabilities.  

In addition, while the September 2010 VA orthopedic examiner concluded that the Veteran's most significant disabling factor was obesity, he then inconsistently stated that the Veteran's service-connected pes planus and subtalar arthritis were the most disabling factors on examination.  Moreover, he then stated that taking the Veteran's physical condition, including the obesity, together with the Veteran's previous training and work experience, would preclude an average person from obtaining or retaining substantial gainful employment.  Thus, a reasonable interpretation of the examiner's statements would be that the Veteran's pes planus and subtalar arthritis are the most prominent factors in rendering the Veteran incapable of obtaining or maintaining gainful employment.  The Board also finds it noteworthy that the examiner went on to state that in the absence of the Veteran's severe obesity, the Veteran's musculoskeletal problems in the left hand, left wrist, the lumbosacral spine, and bilateral hips, knees, and ankles would not in themselves preclude him from sustaining gainful employment, but he did not include the Veteran's pes planus and subtalar arthritis when referring to the Veteran's musculoskeletal problems.  Thus, there is a clear implication that if one were to further consider the Veteran's pes planus and subtalar arthritis, these conditions together with the Veteran's remaining service-connected musculoskeletal problems would preclude the Veteran from obtaining and maintaining gainful employment.  

Parenthetically, the Board also does not find it appropriate that the examiner referenced the Veteran's obesity as if it were a disability to compare with other disabilities for the purpose of assessing entitlement to TDIU.  Indeed, the Veteran himself has noted that his orthopedic pain has contributed to his inability to exercise and therefore prevent him from reducing his weight.  In addition, the Board is impressed by the fact that the Veteran has made an effort at vocational rehabilitation by way of a temporary desk job in 2008 and by attending a Bachelors Degree program in the field of Information Technology, but has thus far been unable to return to gainful employment.  

Therefore, based on the above analysis, the Board will give the Veteran the benefit of the doubt, and find that the opinion of the September 2010 VA orthopedic examiner and the record as a whole support the conclusion that TDIU is warranted in this matter, effective from February 1, 2008.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, effective from February 1, 2008, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


